Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 10, 2021 has been entered. The Applicant amended claim 5. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 11, 2021. The examiner withdraws the Claims objections in light of the amendments to the Claims.
Applicant’s arguments, see pages 5-8, filed September 10, 2021, with respect to the rejections of claims 1 and 5-6 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakoby et al. (US PGPUB 2014/0266897 A1), hereinafter known as Jakoby, in view of Furuhi et al. (US PGPUB 2021/0184344 A1) hereinafter known as Furuhi.
Regarding claim 1, Jakoby teaches (Fig. 1, 2a, and 2b) a power distribution network (Fig. 1) configured to be used in a liquid crystal antenna (100), comprising: a plurality of cascaded power distributors (103-109), each of the plurality of cascaded power distributors (103-109) comprising a first microstrip line (102), a reference electrode (203) but does not specifically teach a transmission medium region, wherein a 

    PNG
    media_image1.png
    361
    455
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    481
    media_image2.png
    Greyscale

However, Furuhi teaches (Fig. 6) a transmission medium region (150), wherein a tangent value of a dielectric loss angle of a transmission medium in the transmission medium region is smaller than a tangent value of a dielectric loss angle of a liquid crystal in the liquid crystal antenna (165, [0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Furuhi to include “a transmission medium region, wherein a tangent value of a dielectric loss angle of a transmission medium in the transmission medium region is smaller than a tangent value of a dielectric loss angle of a liquid crystal in the liquid crystal antenna,” as taught by Furuhi, for the purpose of reduce energy loss (see also [0061]).
Regarding claim 2, Jakoby further teaches (Fig. 1) wherein the first microstrip line (102) comprises a plurality of sub-microstrip lines (sub-microstrip lines on splitting from 104) with different impedances ([0065]), and each power distributor further comprises a first impedance transformer electrically coupled between the first microstrip lines with different impedances ([0065]). 
Regarding claim 3, Jakoby does not specifically teach wherein the transmission medium in the transmission medium region is air.
However, Furuhi teaches (Fig. 6) wherein the transmission medium in the transmission medium region is air (150).

Regarding claim 5, Jakoby teaches (Fig. 1, 2a-b, and 7a-b) a first substrate (202) and a second substrate (206) opposite to each other; a plurality of radiating devices (112) on a side of the first substrate (202) away from the second substrate (206); the power distribution network according to claim 1 (Fig. 1) configured to feed electromagnetic signals to the plurality of radiating devices; and a phase shifter comprising (111): a plurality of liquid crystal regions (205) between the first substrate (202) and the second substrate (206); a reference electrode (203) between the first substrate (202) and the plurality of liquid crystal regions (205); and a second microstrip line (211) between the second substrate (206) and the plurality of liquid crystal regions (205), wherein, respective one of the plurality of liquid crystal regions (205) corresponds to respective one of the plurality of radiating devices (112), and an orthographic projection of each radiating device (112) on the second substrate (206) at least partially overlaps with an orthographic projection of the corresponding liquid crystal region (205) on the second substrate (206); the reference electrode (203) of each power distributor is between the first substrate (202) and the transmission medium region, and the first microstrip line (111) of each power distributor is between the second substrate (206) and the transmission medium region but does not specifically teach a transmission medium region of each power distributor is between adjacent liquid crystal regions.

    PNG
    media_image3.png
    206
    476
    media_image3.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Furuhi to include “a transmission medium region of each power distributor is between adjacent liquid crystal regions,” as taught by Furuhi, for the purpose of reduce energy loss (see also [0061]).
Regarding claim 10, Jakoby further teaches ([0012]) a communication device ([0012]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Furuhi as applied to claims 1 and 5 above, and further in view of Hammerstad et al. (E. Hammerstad and O. Jensen, "Accurate Models for Microstrip Computer-Aided Design," 1980 IEEE MTT-S International Microwave symposium Digest, 1980, pp. 407-409, doi: 10.1109/MWSYM.1980.1124303.), hereinafter known as Hammerstad.
Regarding claim 4, Jakoby does not specifically teach wherein a width of the first microstrip line satisfies the following formula: 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

where Z-01 represents a characteristic impedance of the first microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic permeability of the transmission medium in the transmission medium region, w1 represents a width of the first microstrip line, and h1 represents a thickness of the transmission medium region.
However, Hammerstad teaches (page 407) wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

where Z-01 represents a characteristic impedance of the microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic 1 represents a width of the microstrip line, and h1 represents a thickness of the transmission medium region (Equations 1 and 2).

    PNG
    media_image5.png
    78
    341
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the power distribution network of Jakoby with Hammerstad to include “wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image4.png
    75
    321
    media_image4.png
    Greyscale

where Z-01 represents a characteristic impedance of the first microstrip line, εe1 represents an effective dielectric constant of the transmission medium in the transmission medium region, µ1 represents a magnetic permeability of the transmission medium in the transmission medium region, w1 represents a width of the microstrip line, and h1 represents a thickness of the transmission medium region,” as taught by Hammerstad, for the purpose of discovering an optimum thickness for improve impedance matching, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Jakoby does not specifically teach wherein a width of the second microstrip line satisfies the following formula:
 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the second microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the liquid crystal in the liquid crystal region, w2 represents a width of the first microstrip line, and h2 represents a thickness of the liquid crystal region.

 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the liquid crystal in the liquid crystal region, w2 represents a width of the microstrip line, and h2 represents a thickness of the liquid crystal region.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the power distribution network of Jakoby with Hammerstad to include “wherein a width of a microstrip line satisfies the following formula:
 
    PNG
    media_image6.png
    76
    322
    media_image6.png
    Greyscale

where Z-02 represents a characteristic impedance of the microstrip line, εe2 represents an effective dielectric constant of the liquid crystal in the liquid crystal region, µ2 represents a magnetic permeability of the liquid crystal in the liquid crystal region, w2 represents a width of the microstrip line, and h2 represents a thickness of the liquid crystal region,” as taught by Hammerstad, for the purpose of discovering an optimum thickness an optimum thickness for improve impedance matching, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Furuhi as applied to claim 5 above, and further in view of Dong et al. (US PGPUB 2019/0103671 A1), hereinafter known as Dong.
Regarding claim 6, Jakoby does not specifically teach wherein the transmission medium region and the adjacent liquid crystal region are separated by a wall.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Dong to include “wherein a transmission medium region and an adjacent liquid crystal region are separated by a wall,” as taught by Dong, for the purpose of improving adjusting range of a resonant frequency of the liquid crystal antenna (see also Abstract).
Regarding claim 7, Jakoby does not specifically teach wherein the wall is made of a frame sealant.
However, Dong teaches wherein the wall is made of a frame sealant (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Dong to include “wherein the wall is made of a frame sealant,” as taught by Dong, for the purpose of improving adjusting range of a resonant frequency of the liquid crystal antenna (see also Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby in view of Furuhi as applied to claim 5 above, and further in view of Jiang et al. (US PGPUB 2018/0342789 A1), hereinafter known as Jiang.
Regarding claim 8, Jakoby does not specifically teach further comprising a second impedance transformer electrically coupled between the first microstrip line and the second microstrip line adjacent to each other.
However, Jiang teaches (Fig. 2) an impedance transformer (54; [0043]) electrically coupled between a first line (50) and a second line (52) adjacent to each other.

    PNG
    media_image7.png
    281
    252
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid crystal antenna of Jakoby with Jiang to include “an impedance transformer electrically coupled between a first line and a second line adjacent to each other,” as taught by Jiang, for the purpose of supporting antenna tuning and operation in desired frequency bands (see also [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/YONCHAN J KIM/Examiner, Art Unit 2845               

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845